Citation Nr: 0004398	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-20 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from May 1959 to May 1963.

In April 1991, the Board of Veterans' Appeals (Board) 
determined that an October 1977 RO rating decision, 
determining that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
psychiatric disability, was final and that a new factual 
basis had not been established as to warrant granting service 
connection for a psychiatric disability.

In 1994, the veteran submitted an application to reopen the 
claim for service connection for a psychiatric disability.  
This appeal comes to the Board from August 1994 and later RO 
rating decisions that determined there was no new material 
evidence to reopen the claim.



FINDINGS OF FACT

1.  In April 1991, the Board determined that an October 1977 
RO rating decision, determining that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disability, was final and that a 
new factual basis had not been established as to warrant 
granting service connection for a psychiatric disability.

2.  Evidence received subsequent to the April 1991 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a psychiatric disability.



CONCLUSIONS OF LAW

1.  The April 1991 Board decision, determining that an 
October 1977 RO rating decision, determining that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disability, was 
final and that a new factual basis had not been established 
as to warrant granting service connection for a psychiatric 
disability, is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a psychiatric 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

Where a psychosis becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence does not show that the veteran engaged in combat 
with the enemy.  Hence, the provisions of this statute are 
not for application.

The April 1991 Board decision determined that an October 1977 
RO rating decision, determining that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a psychiatric disability, was final and that a 
new factual basis had not been established as to warrant 
granting service connection for a psychiatric disability.  A 
decision of the Board is final with the exception that a 
claimant may later reopen a claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7104 (West 1991 
& Supp. 1999); 38 C.F.R. §§ 3.160(d), 20.1100 (1999).  The 
question now presented is whether new and material evidence 
has been submitted since the Board's adverse April 1991 
decision to permit reopening of the claim for service 
connection for a psychiatric disability.  38 C.F.R. 3.156(a) 
(1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).  For 
evidence to be deemed new, it must not be cumulative or 
redundant; to be material, it must bear directly and 
substantially upon the specific matter under consideration 
(here, whether it shows the presence of an acquired 
psychiatric disability in service, the presence of a 
psychosis to a compensable degree within the first post-
service year or shows that a current psychiatric condition is 
causally related to an incident of service).  A determination 
by VA that information constitutes "new and material 
evidence" means that the new information is significant 
enough, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of a claim.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Following the Federal Circuit's decision in Hodge, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, the Court) had the opportunity to discuss 
the relationship between determinations of new and material 
evidence to reopen and those of well-groundedness.  Elkins v. 
West, 12 Vet. App. 209 (1999).  The Court also noted that, in 
rejecting the Colvin reasonable-possibility-of-outcome-change 
test, Hodge effectively decoupled the existing relationship 
under the Court's case law between determinations of well-
groundedness and of new and material evidence to reopen.  
Prior to Hodge, no opinion of the Court ever suggested that 
evidence that was sufficient to reopen might not be 
sufficient to well ground a claim.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993) (quoting Gober v. Derwinski, 2 Vet. App. 
470, 472 (1992)) (new and material evidence "is, by its 
nature, well[]grounded"); Robinette v. Brown, 8 Vet. App. 
69, 76 (1995) (a lower evidentiary threshold is applicable to 
determining whether a claim is well grounded); Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995) (the difference, if any, 
between the evidence necessary to present a well-grounded 
("plausible") claim and that needed to satisfy the third 
new-and-material evidence requirement ("reasonable 
possibility") is slight).  Consequently, if upon remand the 
Board determines that new and material evidence has been 
presented, it next must determine, as part of its "review 
[of] the former disposition of the claim" under section 
5108, whether the veteran's claim, as then reopened, is well 
grounded in terms of all the evidence in support of the 
claim, generally presuming the credibility of that evidence.  
In this regard, the Court noted that, as outlined in Winters 
v. West, 12 Vet. App. (1999), issued by the Court 
concurrently with the Elkins opinion, if the Court on review 
of all the evidence of record in support of the claim were to 
determine that the veteran's underlying claim was not well 
grounded, the Court would not remand for the Board to apply 
38 C.F.R. § 3.156(a) and Hodge because the failure to apply 
the regulation under such circumstance would not be 
prejudicial to the veteran.

The evidence of record at the time of the April 1991 Board 
decision consisted of testimony and statements from the 
veteran to the effect that his psychiatric disability had its 
onset in service; reports from psychologist who treated the 
veteran from December 1964 to May 1977 for a psychoneurosis, 
including the opinion of a psychologist that the veteran's 
psychiatric condition could have begun in service; a report 
from psychiatrists who treated the veteran for a psychosis in 
the 1980's; and service medical records that did not show the 
presence of a psychiatric disability.

Since the April 1991 Board decision various evidence has been 
submitted, including statements and testimony from the 
veteran to the effect that his psychiatric disability began 
in service.  This evidence is redundant of evidence of record 
in April 1991 and not new.  Statements from an acquaintance 
and relative of the veteran, and county documents were 
received to the effect that the veteran had mental problems 
after separation from service.  This evidence is similar or 
cumulative to evidence of record in April 1991 that shows the 
veteran had mental problems shortly after separation from 
service, and not new.  Service documents were also received 
regarding the veteran's service.  These documents are 
duplicates of evidence of record in April 1991 or not of such 
significance that they must be considered in order to fairly 
decide the claim for service connection for a psychiatric 
disability because they do not show the presence of such 
disability.  Hence, these documents are not new and material.  
38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 1356.

The evidence received since the April 1991 Board decision 
also includes a private medical report of the veteran's 
psychiatric examination in November 1964 noting that he was 
emotionally disturbed.  This evidence is not new and material 
because it is similar to evidence of record that showed he 
was treated for a psychoneurosis in December 1964 and it only 
tends to show that he was "emotionally disturbed" at a 
point more than one year after separation from service.  Nor 
does this evidence tend to show that the veteran's mental 
problems were related to service.  White v. Brown, 6 Vet. 
App. 247 (1994).  

After consideration of all the evidence received since April 
1991 the Board finds that it is not of such significance that 
it must be considered to fairly decide the claim for service 
connection for a psychiatric disability.  Hence, the Board 
finds that there is no new and material evidence to reopen 
the claim for service connection for a psychiatric 
disability.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
psychiatric disability, and the April 1991 Board decision 
remains final.


ORDER

The application to reopen the claim for service connection a 
psychiatric disability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

